DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in reply to a Request for Continued Examination filed on June 9, 2021 regarding Application No. 15/085,109.  Applicants amended claims 1, 2, 6, 9, and 11 and previously canceled claims 10 and 20.  Claims 1-9 and 11-19 are pending.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on June 9, 2021 (Response After Final Action submission filed on May 5, 2021) has been entered.


Priority
Acknowledgment is made of Applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d).  A certified copy of the KR 10-2015-0104498 application filed in Korea on July 23, 2015 has been filed.



Response to Arguments
Applicants’ amendments to claim 1, filing of corrected figure 1 drawing, and remark (Remarks, p. 7) regarding rejection of claims 1-9 under 35 U.S.C. 112(a) are acknowledged.  In view of the amendments and corrected drawing, the rejections are withdrawn.

Applicants’ arguments filed on May 5, 2021 have been fully considered but they are not persuasive.

In response to Applicants’ argument regarding the prior art, “a data signal providing different grayscales ... based on a color of a corresponding color sub-pixel”, and claim 1 (Remarks, p. 8; the Office notes that the argument is presented as a header), the Office respectfully disagrees and submits that figures 1, 3, 4, and 5A and paragraphs [0028]-[0035], and [0042]-[0058] of Hong and figure 1 and paragraph [0037] of Yoon teach and/or suggest the recited features.

In response to Applicants’ argument regarding claim 1, “data voltages D1-Dp of Hong”, “signals that are converted to data voltages”, and “data signal” (Remarks, p. 8), the Office respectfully disagrees and submits that the argument is not commensurate with the rejections and that the related claim language is taught and/or suggested by Hong and as discussed, as discussed in the rejections below.

In response to Applicants’ argument regarding claim 1, Hong, and “data voltages” (Remarks, pp. 8-9), the Office respectfully disagrees and submits that the argument is not commensurate with the rejections.
claim 1, Hong, and “a data signal providing different grayscales to the plurality of color sub-pixels” and “a data driver configured to receive the data signal and convert the data signal into a data voltage” (Remarks, p. 9), the Office respectfully submits that the argument is not commensurate with the rejections and that one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

In response to Applicants’ argument regarding claim 1, other cited references, cure, and allowability over Hong, Yoon, Kamada, Matsuda, Park, and Furihata (Remarks, pp. 9-10), the Office respectfully submits that all features of claim 1 are taught and/or suggested by the cited references and as discussed, as discussed above and in the rejections below.  As such, there are no deficiencies of Hong, as argued, for which any other cited reference is required to cure and claim 1 is not allowable.

In response to Applicants’ argument regarding claims 11, 2-9, and 12-19, “receiving the data signal at a data driver”, “converting the data signal to a data voltage”, and allowability (Remarks, p. 10), the Office respectfully submits that all features of claim 1, and similarly for claim 11, are taught and/or suggested by the cited references and as discussed, as discussed above and in the rejections below.  As such, claims 1 and 11 are not allowable.  In addition, claims 2-9 and 12-19 are not allowable by virtue of their individual dependencies from one of claims 1 and 11, and as discussed in the rejections below.

the prior art, “different grayscales are selected to generate a first color temperature below a user perceived color temperature and a second color temperature above the user perceived color temperature”, combination of Kamada and Matsuda, and claims 1 and 11, 2-9, and 12-19 (Remarks, pp. 10-11), the Office respectfully disagrees and submits that the arguments are not commensurate with the rejections and that Matsuda is cited for teaching “different grayscales generate a first color temperature and a second color temperature”.  Thus, the combination of “different grayscales are selected to generate a first characteristic below a user perceived characteristic and a second characteristic above the user perceived characteristic” of Kamada with “different grayscales generate a first color temperature and a second color temperature” of Matsuda teaches and/or suggests “wherein the different grayscales are selected to generate a first color temperature below a user perceived color temperature and a second color temperature above the user perceived color temperature”.  Furthermore, Matsuda teaches “mak[ing] the color temperature of the reproduced image settle at 6500K by setting the color temperature of the projection light of the projector 20 to higher than 6500K....”  ([0210], see also [0211] and [0212]).  Thus, because all features of claim 1, and similarly for claim 11, are taught and/or suggested by the cited references and as discussed, as discussed above and in the rejections below, there are no deficiencies of Hong, Yoon, Kamada, Matsuda, Park, and Furihata, as argued (remarks, p. 11), for which Yamauchi is required to cure and claims 1 and 11 are not allowable.  In addition, claims 2-9 and 12-19 are not allowable by virtue of their individual dependencies from one of claims 1 and 11, and as discussed in the rejections below.

For the reasons discussed above and in the rejections below, pending claims 1-9 and 11-19 are not allowable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in US 2006/0038837 A1 (hereinafter Hong) in view of Yoon et al. in US 2009/0262057 A1 (hereinafter Yoon), in further view of Kamada et al. in US 2007/0013633 A1 (hereinafter Kamada), and in further view of Matsuda in US 2003/0020725 A1 (hereinafter Matsuda).

Regarding claim 1, Hong (FIGs. 1, 3, 4, and 5A) teaches:
A display apparatus (FIG. 1 and [0024]) comprising:
a display panel (180) including a pixel ([0037]) and wherein the display panel (180) is configured to display an image ([0029] and [0030]);
a grayscale conversion part (110-160) configured to generate a data signal providing different grayscales (grayscales according to first and second gamma correction curves ɣ1 and ɣ2) to a plurality of pixels at a predetermined time interval (first and second sub-frames of an nth frame) ([0028]-[0035] (grayscales according to first and second gamma correction curves ɣ1 and ɣ2 at first and second sub-frames of an nth frame, respectively) and FIG. 5A and [0057], see also FIG. 4 and [0049]-[0058]), wherein each grayscale of the different grayscales is based on a color of a corresponding pixel of the plurality of pixels (FIG. 3, R, G, B, and D1-Dp and [0042]-[0048] (i.e., each grayscale of the different grayscales is based on a red, green, or blue color of a corresponding pixel of the plurality of pixels in order to display images)); and
a data driver (160) configured to receive input image data from the grayscale conversion part (110-160) ([0035]), convert the input image data into a data voltage and to output the data voltage to the display panel (180) ([0035]) (it would have been Hong as modified teaches the claimed features).
Hong teaches: 
image data including R, G, B data ([0044]), 
but does not teach: 
RGB color corresponding to a plurality of color sub-pixels.
	Yoon (FIG. 1) teaches:
		a plurality of color sub-pixels (red, green, and blue subpixels of pixel PX) ([0037]).
	Thus, Hong as modified by Yoon teaches:
a display panel including a pixel comprising a plurality of color sub-pixels (i.e., a plurality of color sub-pixels taught by Yoon combined with a display panel including a pixel taught by Hong); 
a grayscale conversion part configured to generate a data signal providing different grayscales to the plurality of color sub-pixels at a predetermined time interval (i.e., a plurality of color sub-pixels taught by Yoon combined with a grayscale conversion part configured to generate a data signal providing different grayscales to a plurality of pixels at a predetermined time interval taught by Hong), wherein each grayscale of the different grayscales is based on a color of a corresponding color sub-pixel of the plurality of color sub-pixels (i.e., a plurality of color sub-pixels taught by Yoon combined with each grayscale of the different grayscales is based on a color of a corresponding pixel of the plurality of pixels, as taught by Hong).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display apparatus taught by Hong to include: a plurality of color sub-pixels, as taught by Yoon, in order to obtain the benefit of “enhanc[ing] display quality” (Yoon: [0007]).
	However, it is noted that Hong as modified by Yoon does not teach:
wherein the different grayscales are selected to generate a first color temperature below a user perceived color temperature and a second color temperature above the user perceived color temperature.
Kamada (FIGs. 7A and 7B) teaches:
different grayscales (i.e., high and low luminances) are selected to generate a first characteristic (first characteristic C) below a user perceived characteristic (perceived characteristic A) and a second characteristic (second characteristic B) above the user perceived characteristic (perceived characteristic A) (FIGs. 7A and 7B and [0066]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include: different grayscales are selected to generate a first characteristic below a user perceived characteristic and a second characteristic above the user perceived characteristic, as taught by Kamada, in order to provide image display.
However, it is noted that Hong as modified by Yoon and Kamada does not teach:
wherein the different grayscales are selected to generate a first color temperature below a user perceived color temperature and a second color temperature above the user perceived color temperature.
	Matsuda (FIGs. 16 and 17) teaches:
different grayscales generate a first color temperature and a second color temperature (e.g., different grayscales where illuminance is ~600 lx and ɣ is 1.0 and ɣ is 0.5 generate a first 
Thus, Hong as modified by Yoon, Kamada, and Matsuda teaches:
wherein the different grayscales are selected to generate a first color temperature below a user perceived color temperature and a second color temperature above the user perceived color temperature (i.e., first and second color temperatures generated by different grayscales taught by Matsuda applied to the different grayscales selected to generate a first characteristic below a user perceived characteristic and a second characteristic above the user perceived characteristic as taught by Hong as modified by Yoon and Kamada).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include: different grayscales generate a first color temperature and a second color temperature, as taught by Matsuda, in order to provide color image display.
	
Regarding claim 11, this claim is a method claim similarly recited as the apparatus claim of claim 1 above.  Thus, claim 11 is analyzed the same as claim 1 above.  
The additional limitation “a plurality of color components” is taught by Hong as RGB data (see [0044]).


Claims  2-4, 6, 7, 9, 12-14, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Yoon, in further view of Kamada, in further view of Matsuda, and in further view of Furihata et al. in US 9837045 B2 (hereinafter Furihata).

Regarding claim 2, Hong as modified by Yoon, Kamada, and Matsuda teaches:
The display apparatus of claim 1.
Hong (FIG. 1) further teaches:
wherein the grayscale conversion part comprises: 
a gamma mixer configured to generate gamma mix data (converted image data 111D (DATA) based on a user input gamma) mixing a gamma based on the input image data (DATA) and gamma data input from outside (gamma data input from a user) ([0026] and [0028]-[0035] (i.e., gamma mix data mixing a ɣ1 (or ɣ2) gamma based on input image data DATA and gamma data input from a user)). 
	However, Hong as modified by Yoon, Kamada, and Matsuda does not teach:
a white point adjuster configured to generate white point conversion data converting a white point at a predetermined time interval based on input image data.
Furihata (Figs. 6 and 10) teaches:
a grayscale conversion part (3) (Fig. 6) comprises: 
a white point adjuster (28 in Fig. 6 which includes elements 50-53 in Fig. 10) configured to generate white point conversion data (ΔCP R, ΔCP G, and ΔCP B) converting a white point based on input image data (DINR, DING, and DIN B) (see col. 18, l. 58 - col. 19, l. 36).
Furihata (Fig. 6) further teaches:
a gamma mixer (22 and 29) configured to generate gamma mix data (DOUTR, DOUTG, and DOUTB) based on the input image data (DINR, DING, DINB), the white point conversion data (ΔCP R, ΔCP G, and ΔCP B  is calculated from dw and ΔCP RW, ΔCP GW, ΔCP BW, and dELM) and gamma data  (ɣ value from 27) (see Fig. 6 and col. 10, l. 47 - col. 11, l. 54 and col. 14, ll. 4-24).
	Thus, Hong as modified by Yoon, Kamada, Matsuda, and Furihata teaches:
a white point adjuster configured to generate white point conversion data converting a white point at a predetermined time interval based on input image data (white point adjuster taught by Furihata combined with the grayscale conversion part and timing controller taught by Hong).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display apparatus taught by Hong as modified by Yoon, Kamada, and Matsuda to include: a white point adjuster and a gamma mixer, as taught by Furihata, with the timing controller of Hong since the digital image processing of Furihata provides color adjustment and gamma correction with a reduced circuit size (Furihata: see col. 3, ll. 63-67).

Regarding claim 3, Hong as modified by Yoon, Kamada, Matsuda, and Furihata teaches:
The display apparatus of claim 2.
However, it is noted that Hong as modified by Yoon, Kamada, and Matsuda does not teach:
wherein the white point adjuster comprises: 
a color temperature selector configured to generate coordinate data concerning a white point being adjusted; and
 a calculator configured to calculate white point adjusting data by using the coordinate data and the input image data.
Furihata (Fig. 10) teaches:
wherein a white point adjuster comprises: 
a color temperature selector (50) configured to generate coordinate data (x, y coordinates of white point WP) concerning a white point being adjusted (see Fig. 10 and col. 35, ll. 11-18 and ll. 43-55); and 
a calculator (50 and 52) configured to calculate white point adjusting data (ΔCP Rw-d, ΔCP Gw-d, and ΔCP Bw-d) by using the coordinate data (x, y coordinates of white point WP) and input image data (DIN) (dw is generated based on input data DIN and x, y coordinates of white point WP; see col. 18, ll. 58-65 and col. 19, ll. 15-35). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display apparatus taught by Hong as modified by Yoon, Kamada, and Matsuda to include: wherein the white point adjuster comprises: a color temperature selector and a calculator, as taught by Furihata, in order to obtain the benefit of providing color adjustment with a reduced circuit size (Furihata: see col. 3, lines 63-67).

Regarding claim 4, Hong as modified by Yoon, Kamada, Matsuda, and Furihata teaches:
The display apparatus of claim 3.
Hong (FIGs. 1, 3, 4, and 5A) further teaches:
wherein the gamma mixer comprises: 
the gamma mixer is configured to generate gamma mix data (converted image data 111D (DATA) based on a user input gamma) mixing a gamma based on input image data (DATA) and gamma data input from outside (gamma data input from a user) (see [0026]-[0035] and FIG. 5A (the gamma mixer is configured to generate gamma mix data mixing a gamma based on input image data DATA and gamma data input from a user)).  

	However, it is noted that Hong as modified by Yoon, Kamada, and Matsuda does not teach:
a selector configured to generate selecting data, wherein the selecting data is selected between the input image data and the white point adjusting data.
	Furihata (Figs. 6, 9, and 10) teaches:
a selector (29) configured to generate selecting data (CPO-R CP5 B), wherein the selecting data is selected between input image data (DINR, DINR, and DIN B inputted through circuit 27-28) and white point adjusting data (ΔCP Rw-d, ΔCP Gw-d,  ΔCP Bw-d inputted to circuit 29 through circuit 53; see col. 13, ll. 21-35) (CP0 R-CP5 B is selected between DINR, DINR, and DIN B input image data and ΔCP Rw-d, ΔCP Gw-d, and  ΔCP Bw-d; see col. 8, ll. 4-15 (approximate white point correction amount)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display apparatus taught by Hong as modified by Yoon, Kamada, and Matsuda to include: a selector configured to generate selecting data, wherein the selecting data is selected between input image data and white point adjusting data, as taught by Furihata, in order to obtain the benefit of providing color adjustment with a reduced circuit size (Furihata: see col. 3, lines 63-67).

 Regarding claims 6, 7, and 9, these claims are rejected under similar rationale as claims 2, 3 and/or 4 above.

Regarding claims 12-14, 16-17, and 19, these claims are rejected under similar rationale as claims 2-4, 6-7, and 9 above, respectively. 

Claims 5, 8 , 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Yoon, in further view of Kamada, in further view of Matsuda, in further view of Furihata, and in further view of Yamauchi et al. in US 6,809,714 B1 (hereinafter Yamauchi).
	
Regarding claim 5, Hong as modified by Yoon, Kamada, Matsuda, and Furihata teaches:
The display apparatus of claim 4.
Hong (FIGs. 1 and 5A) further teaches:
a timer (timing controller 110) configured to generate an enable signal (e.g., clock signal MCK) correlated with a predetermined time interval (FIG. 5A and [0026] and [0027]).  
	However, it is noted that Hong as modified by Yoon, Kamada, Matsuda, and Furihata does not teach:
an enable signal making the selector select a signal comprising an adjusted white point at a predetermined time interval.
	 Yamauchi (FIGs. 5 and 6) teaches:
an enable signal (clock) making a selector (42) select a signal comprising an adjusted white point (white point conversion) at a predetermined time interval (certain clock cycle) (see col. 12, ll. 40-54 and col. 13, ll. 11-36).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have used an enable signal (clock signal) as taught by Yamauchi with the timer of Hong as modified by Yoon, Kamada, Matsuda, and Furihata so as to provide high accuracy white point adjustment (Yamauchi: see col. 3, ll. 66-67).

Regarding claims 8, 15, and 18, these claims are rejected under similar rationale as claim 5 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.


/K. K./
Examiner, Art Unit 2626
/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        6/21/21B